Case 2:21-cr-00006-PLM-MV ECF No. 30, PageID.57 Filed 07/20/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                      Case No. 2:21−cr−6

    v.                                   Hon. Paul L. Maloney

TRACEY LYNN VANENKEVORT,

         Defendant.
                                     /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):    Change of Plea Hearing
Date/Time:             July 26, 2021 01:30 PM
Magistrate Judge:      Maarten Vermaat
Place/Location:        Marquette, MI




                                     MAARTEN VERMAAT
                                     U.S. Magistrate Judge

Dated: July 20, 2021           By:    /s/ C. A. Moore
                                     Courtroom Deputy
